DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-9 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Le-Ngoc et al. (US# 2017/0347378 hereinafter referred to as Le-Ngoc) in view of Yoshimoto et al. (US# 2019/0229843 hereinafter referred to as Yoshimoto), Park et al. (US# 2017/0332358 hereinafter referred to as Park) and Babaei et al. (US# 2018/0041997 hereinafter referred to as Babaei).

	RE Claim 7, Le-Ngoc discloses a terminal (See Le-Ngoc FIG 2) comprising: 
	a receiver that receives first configuration information of a first resource for grant free uplink transmission from a base station (See Le-Ngoc FIG 2; [0012], [0032] – receiving configuration information with resource allocation information for grant free (LBT) transmissions to base station); and 
	a transmitter that performs uplink transmission using the first resource (See Le-Ngoc FIG 2, 6, 9) when the receiver detects that uplink transmission from a second terminal that has received second configuration information of a second resource for grant free uplink transmission is not present (See Le-Ngoc FIGs 6, 9; [0052]-[0053] – only transmitting on uplink if another device, which is also allocated resources for uplink transmission, is not also already transmitting on the medium).
	Le-Ngoc does not specifically disclose 
	Receiving the first configuration information by RRC signaling;
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information is different from the second configuration information; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH.
	However, Yoshimoto teaches of wherein the first configuration information is different from the second configuration information (See Yoshimoto FIG 2; [0081], [0090]-[0092] – sending UE specific configuration information for grant-free uplink transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, wherein the first configuration information is different from the second configuration information, as taught in Yoshimoto. One is motivated as such in order to improve grant-free transmission/retransmission efficiency (See Yoshimoto [0024]).
	Le-Ngoc, modified by Yoshimoto, does not specifically disclose
	Receiving the first configuration information by RRC signaling;
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH.
	However, Park teaches of receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station (See Park [0148] – DCI on PDCCH); and
	wherein the first configuration information includes information on the PDCCH (See Park [0143], [0148] – receiving UL LBT resource configuration information on PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto, comprising receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station, and wherein the first configuration information includes information on the PDCCH, as taught in Park. One is motivated as such in order to more effectively share resources in a frequency bandwidth (See Park Summary).
	Le-Ngoc, modified by Yoshimoto and Park, does not specifically disclose 
	Receiving the first configuration information by RRC signaling;
	the downlink control information (DCI) that activates the first resource; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added).
	However, Babaei teaches 
	Receiving the first configuration information by RRC signaling (See Babaei [0105], [0141] – receiving resource configuration via RRC);
	the downlink control information (DCI) that activates the first resource (See Babaei [0133] – DCI activating uplink resources); and
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added) (See Babaei [0137] – RRC may define the periodicity of the semi-persistent uplink grant. PDCCH may indicate whether the uplink grant is a semi-persistent one e.g. whether it can be implicitly reused in the following TTIs according to the periodicity defined by RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto and Park, comprising receiving the first configuration information by RRC signaling; the downlink control information (DCI) that activates the first resource; and wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added), as taught in Babaei. One is motivated as such in order to improve various types of traffic communication such as V2X and Voice (See Babaei [0156]).

	RE Claim 8, Le-Ngoc, modified by Yoshimoto, Park, and Babaei, discloses a terminal, as set forth in claim 7 above, wherein the receiver detects whether the uplink transmission from the second terminal is not present by LBT (listen-before-talk) (See Le-Ngoc [0012], [0032] – LBT).

	RE Claim 9, Le-Ngoc discloses a transmission method performed by a terminal (See Le-Ngoc FIG 2) comprising: 
	receiving first configuration information of a first resource for grant free uplink transmission from a base station (See Le-Ngoc FIG 2; [0012], [0032] – receiving configuration information with resource allocation information for grant free (LBT) transmissions to base station); and 
	performing uplink transmission using the first resource (See Le-Ngoc FIG 2, 6, 9) when detecting that uplink transmission from a second terminal that has received second configuration information of a second resource for grant free uplink transmission is not present (See Le-Ngoc FIGs 6, 9; [0052]-[0053] – only transmitting on uplink if another device, which is also allocated resources for uplink transmission, is not also already transmitting on the medium).
	Le-Ngoc does not specifically disclose 
	Receiving the first configuration information by RRC signaling;
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information is different from the second configuration information; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH.
	However, Yoshimoto teaches of wherein the first configuration information is different from the second configuration information (See Yoshimoto FIG 2; [0081], [0090]-[0092] – sending UE specific configuration information for grant-free uplink transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, wherein the first configuration information is different from the second configuration information, as taught in Yoshimoto. One is motivated as such in order to improve grant-free transmission/retransmission efficiency (See Yoshimoto [0024]).
	Le-Ngoc, modified by Yoshimoto, does not specifically disclose
	Receiving the first configuration information by RRC signaling;
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH.
	However, Park teaches of receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station (See Park [0148] – DCI on PDCCH); and
	wherein the first configuration information includes information on the PDCCH (See Park [0143], [0148] – receiving UL LBT resource configuration information on PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto, comprising receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station, and wherein the first configuration information includes information on the PDCCH, as taught in Park. One is motivated as such in order to more effectively share resources in a frequency bandwidth (See Park Summary).
	Le-Ngoc, modified by Yoshimoto and Park, does not specifically disclose 
	Receiving the first configuration information by RRC signaling;
	the downlink control information (DCI) that activates the first resource; or
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added).
	However, Babaei teaches 
	Receiving the first configuration information by RRC signaling (See Babaei [0105], [0141] – receiving resource configuration via RRC);
	the downlink control information (DCI) that activates the first resource (See Babaei [0133] – DCI activating uplink resources); and
	wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added) (See Babaei [0137] – RRC may define the periodicity of the semi-persistent uplink grant. PDCCH may indicate whether the uplink grant is a semi-persistent one e.g. whether it can be implicitly reused in the following TTIs according to the periodicity defined by RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto and Park, comprising receiving the first configuration information by RRC signaling; the downlink control information (DCI) that activates the first resource; and wherein the first configuration information received by the RRC signaling includes information on the PDCCH (emphasis added), as taught in Babaei. One is motivated as such in order to improve various types of traffic communication such as V2X and Voice (See Babaei [0156]).


Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See claims above, Babaei reference). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477